IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOAN LICHTMAN,                               : No. 168 EAL 2022
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
ELIZABETH HERSH, SANDRA VASKO,               :
SERGE LEVIN, ANN RUDNICK, JOYCE              :
SACCO, MARY SCULLION, CAROL                  :
THOMAS, BRIGID TOMS, JONATHAN                :
JUCKETT, LINDA DONOVAN-MAGDAMO,              :
NICOLE SUMMERVILLE, CURTIS                   :
JORDAN, EDWARD FARRINGTON,                   :
DANIEL FEINBERG, M.D., JANEL DAVIS,          :
AND GINA GENTILE,                            :
                                             :
                    Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 9th day of November, 2022, the Petition for Allowance of Appeal

and the Application to Proceed In Forma Pauperis are DENIED.